       Case 4:21-cv-03046-HSG Document 20 Filed 08/25/21 Page 1 of 1




 1
 2
 3                          UNITED STATES DISTRICT COURT
 4                         NORTHERN DISTRICT OF CALIFORNIA
 5
      Brian Whitaker,                            Case: No.4:21-CV-03046-HSG
 6
 7                 Plaintiff,
                                                 ORDER GRANTING JOINT
      v.                                         STIPULATION TO EXTEND
 8                                               SITE INSPECTION DEADLINE
 9    Zac Enterprise LLc, a California
      Limited Liability Company
10
11                     Defendant.
12
     GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
13
14           1. The deadline to hold a joint site inspection of the premises shall be
                extended to and including September 13, 2021.
15           2. All other dates that are calculated based on the inspection date are
16              adjusted accordingly.
17   IT IS SO ORDERED.
18
     Dated: August 25, 2021             ______________________________
19
                                        HONORABLE HAYWOOD S. GILLIAM, JR.
20                                      UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                             1
     ORDER Granting Joint Stipulation               Case No.4:21-CV-03046-HSG
